United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-1150
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

Adan Magana-Sanchez, also known as Juan Luis Cachu-Arrequin, also known as
                        Apolonio Chavez-Martinez

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                        Submitted: October 23, 2015
                          Filed: October 29, 2015
                               [Unpublished]
                              ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.
       Adan Magana-Sanchez directly appeals the sentence imposed by the district
     1
court after he pleaded guilty to conspiring to distribute methamphetamine and
conspiring to commit money laundering. His counsel has moved to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
court erred in accepting the guilty plea as Magana-Sanchez did not fully understand
the plea agreement, because he only speaks and understands Spanish. In pro se
filings, Magana-Sanchez argues that his 190-month sentence is a miscarriage of
justice because of its length and because his attorney misled him by telling him that
he would receive a 10-year sentence.

       After careful review, we reject the challenges to the voluntariness of Magana-
Sanchez’s plea, as the record shows that the plea agreement was translated into
Spanish, an interpreter was used during the plea hearing, Magana-Sanchez was
informed of his sentencing range, and he stated under oath at the plea hearing that he
understood the plea agreement. See Nguyen v. United States, 114 F.3d 699, 703 (8th
Cir. 1997) (defendant’s statements made during plea hearing carry strong
presumption of verity). Magana-Sanchez’s assertion that the length of his sentence
is a miscarriage of justice is barred by the appeal waiver. See United States v. Andis,
333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if,
inter alia, defendant knowingly and voluntarily entered into waiver and plea
agreement). His argument that counsel provided ineffective assistance is best left to
28 U.S.C. § 2255 proceedings where the record can be sufficiently developed. See
United States v. Umanzor, 617 F.3d 1053, 1060-61 (8th Cir. 2010) (where defendant
did not move to withdraw guilty plea in district court, he could not challenge
voluntariness of plea for first time on direct appeal, and any claim that plea was
involuntary needed to be addressed in § 2255 proceedings where factual record could



         1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.

                                         -2-
be further developed). Having independently reviewed the record pursuant to Penson
v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal.

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                       -3-